Title: Abigail Adams to John Adams, 17 April 1777
From: Adams, Abigail
To: Adams, John


     
      
       April 17. 1777
      
     
     Your obliging favours of March 14, 16 and 22, have received, and most sincerely thank you for them. I know not How I should support an absence already tedious, and many times attended with melancholy reflections, if it was not for so frequently hearing from you. That is a consolation to me, tho a cold comfort in a winters Night.
     As the Summer advances I have many anxieties, some of which I should not feel or at least should find them greatly alleviated if you could be with me. But as that is a Satisfaction I know I must not look for, (tho I have a good mind to hold You to your promise since some perticuliar circumstances were really upon that condition) I must summon all the Phylosophy I am mistress of since what cannot be help’d must be endured.
     Mrs. Howard a Lady for whom I know you had a great respect died yesterday to the inexpressible Grief of her Friends. She was deliverd of a Son or Daughter I know not which yesterday week, a mortification in her Bowels occasiond her death. Every thing of this kind naturally shocks a person in similar circumstances. How great the mind that can overcome the fear of Death! How anxious the Heart of a parent who looks round upon a family of young and helpless children and thinks of leaving them to a World full of snares and temptations which they have neither discretion to foresee, nor prudence to avoid.
     But I will quit the Subject least it should excite painfull Sensations in a Heart that I would not willingly wound.
     You give me an account in one of your Letters of the removal of your Lodgings. The extravagance of Board is greater there than here tho here every thing is at such prices as was not ever before known. Many articles are not to be had tho at ever so great a price. Sugar, Molasses, Rum, cotton wool, Coffe, chocolate, cannot all be consumed. Yet there are none, or next to none to be sold, perhaps you may procure a pound at a time, but no more. I have sometimes stoped 15 or 20 Butchers in a day with plenty of meat but not a mouthfull to be had unless I would give 4 pence per pound and 2 pence per pound for bringing. I have never yet indulged them and am determined I will not whilst I have a mouthfull of salt meat, to Eat, but the act is no more regarded now than if it had never been made and has only this Effect I think, that it makes people worse than they would have been without it. As to cloathing of any sort for myself or family I think no more of purchaseing any than if they were to live like Adam and Eve in innocence.
     I seek wool and flax and can work willingly with my Hands, and tho my Household are not cloathed with fine linnen nor scarlet, they are cloathed with what is perhaps full as Honorary, the plain and decent manufactory of my own family, and tho I do not abound, I am not in want. I have neither poverty nor Riches but food which is conveniant for me and a Heart to be thankfull and content that in such perilous times so large a share of the comforts of life are allotted to me.
     I have a large Share of Health to be thankfull for, not only for myself but for my family.
     I have enjoyed as much Health since the small pox, as I have known in any year not with standing a paleness which has very near resembled a whited wall, but which for about 3 weeks past I have got the Better of. Coulour and a clumsy figure make their appearence in so much that Master John says, Mar, I never saw any body grow so fat as you do.
     I really think this Letter would make a curious figure if it should fall into the Hands of any person but yourself—and pray if it comes safe to you, burn it.
     But ever remember with the tenderest Sentiments her who knows no earthly happiness eaquel to that of being tenderly beloved by her dearest Friend.
    